Title: [Diary entry: 5 September 1781]
From: Washington, George
To: 

5th. The rear of the French army having reached Philadelphia and the Americans having passed it—the Stores having got up & every thing in a tolerable train here; I left this City for the head of Elk to hasten the Embarkation at that place and on my way—(at Chester)—received the agreeable news of the safe arrival of the Count de Grasse in the Bay of Chesapeake with 28 Sail of the line & four frigates—with 3000 land Troops which were to be immediately debarked at James town & form a junction with the American Army under the command of the Marqs. de la Fayette. Finding upon my arrival at the head of Elk a great deficiency of Transports, I wrote many letters to Gentn. of Influence on the Eastern shore, beseeching them to exert themselves in drawing forth every kind of Vessel which would answer for this purpose and agreed with the Count de Rochambeau that about 1000 American Troops (including the Artillery Regiment) and the Grenadiers & Chasseurs of the Brigade of Bourbonne with the Infantry of Lauzen’s legion should be the first to Embark and

that the rest of the Troops should continue their march to Baltimore proceeding thence by Land, or Water according to circumstances. The Cavalry of Lauzen, with the Saddle horses & such teams of both armies as the Qr. Masters thereof might judge necessary to go round by Land to the place of operation. Judging it highly expedient to be with the army in Virginia as soon as possible, to make the necessary arrangements for the Siege, & to get the Materials prepared for it, I determined to set out for the Camp of the Marqs. de la Fayette without loss of time and accordingly in Company with the Count de Rochambeau who requested to attend me, and the Chevr. de Chastellux set out on the